UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                  No. 08-8524


JOHNNY NEALY,

                   Petitioner - Appellant,

             v.

WARDEN, Lieber Correctional Institution,

                   Respondent – Appellee,

             and

Jon Ozmint, South Carolina Department of Corrections; STATE
OF SOUTH CAROLINA,

                   Respondents.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.     G. Ross Anderson, Jr., Senior
District Judge. (3:08-cv-00871-GRA)


Submitted:    May 28, 2009                      Decided:   June 4, 2009


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Johnny Nealy, Appellant Pro Se.     Donald John Zelenka, Deputy
Assistant Attorney General, William Edgar Salter, III, Assistant
Attorney General, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Johnny         Nealy   seeks     to       appeal        the   district    court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 28 U.S.C. § 2254 (2006) petition.                                   The

order is not appealable unless a circuit justice or judge issues

a certificate of appealability.                     28 U.S.C. § 2253(c)(1) (2006).

A    certificate      of    appealability             will     not       issue   absent     “a

substantial showing of the denial of a constitutional right.”

28   U.S.C.     § 2253(c)(2)        (2006).            A   prisoner        satisfies      this

standard   by    demonstrating          that        reasonable       jurists     would    find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling by the district court is likewise debatable.                                  Miller-

El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel,

529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th

Cir.   2001).        We    have    independently           reviewed       the    record   and

conclude      that    Nealy       has     not       made     the     requisite      showing.

Accordingly,         we    deny     his     motion           for     a    certificate       of

appealability and dismiss the appeal.                          We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                                  DISMISSED



                                                2